Citation Nr: 1715738	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-22 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.

In October 2014, the Board remanded the claim for further development.  

The Board denied this appeal in a March 2015 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued a memorandum decision in August 2016 vacating the Board's decision and remanding for readjudication.  The Court's order remanded the matter for action consistent with the terms of the memorandum decision.  

In January 2017, the Veteran submitted additional evidence.  Earlier, in December 2016, he requested that the matter be remanded so that the RO could review the additional evidence.  As the matter is being remanded for other reasons, the Board finds that remand solely for issuance of a supplemental statement of the case (SSOC) is not warranted at this point.  Such readjudication will occur after all remanded action is complete and prior to the matter returning to the Board.  See 38 C.F.R. § 19.38.  


REMAND

This matter must be remanded for compliance with the Court's August 2016 memorandum decision.  

In the memorandum decision, the Court noted that the Board relied on December 2011 and July 2012 VA examinations to deny the claim.  The Court explained that the VA examiner attributed the Veteran's back pain to an "interceding/intervening" injury he received while lifting a tire, and the record indicates that this injury happened while he was working on a car in November 1994.  In March 1993, prior to that injury, the Veteran had stated that he was taking medication for back pain.  His back pain, according to the Court, therefore objectively predated the injury suffered while working on a car, and thus the examiner's rationale is based on an inaccurate factual predicate.

Furthermore, the Court concluded that the July 2012 VA examination appeared inconsistent on its face, provided a rationale that is contrary to accepted medical principles, and fails to adequately describe the Veteran's low back condition.  The Court cited the VA examiner's rationale that "[b]ack pain is due to an injury of the muscles and ligaments of the back" but without diagnosing any injury of the muscles or ligaments of the back.  The Court also cited the Merck Manual to find that the Veteran's diagnoses of forminal stenosis and a disk herniation can cause lower back pain.  

The Court advised the Board that, if providing a new examination, it should ensure that any examination properly addresses both a theory of continuity of symptomatology for the arthritis and whether there is a nexus between the Veteran's service and his other low back disabilities.

In light of the Court's memorandum decision, the Board finds that remand for a new VA examination is needed.  

As a final matter, the Court also questioned the Board's negative credibility determination where the Board relied on a lack of complaints until 2001 even though the record showed medication for back pain in March 1993.  The Board will take this into account.  

Accordingly, the case is REMANDED for the following actions:

1.  After completing any preliminary development needed, arrange for the Veteran to undergo a VA examination to address the claimed low back disability.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on the following questions: 

(a)  Is it at least as likely as not (i.e., at least equally probable) that a low back disability had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?  This opinion should address all diagnosed low back disabilities.  

In answering this question, the examiner is asked to consider (1) evidence from March 1993, prior to a lifting injury, showing that the Veteran was already taking medication for back pain, and (2) the statements from the Veteran indicating that symptoms have been continuous since service.  The examiner is asked to explain why this evidence makes it more or less likely that a current low back disability started during service.  

If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

2.  After completing all action set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC.  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

